Name: Commission Regulation (EEC) No 1512/80 of 17 June 1980 altering the export levy on white sugar and raw sugar
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 6 . 80 Official Journal of the European Communities No L 150/5 COMMISSION REGULATION (EEC) No 1512/80 of 17 June 1980 altering the export levy on white sugar and raw sugar THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3330/74 of 19 December 1974 on the common organi ­ zation of the market in sugar ('), as last amended by Regulation (EEC) No 1396/78 (2), and in particular Article 17 (6) thereof, Having regard to Council Regulation (EEC) No 608/72 of 23 March 1972 laying down rules to be applied in cases of considerable price rises on the world sugar market (3), and in particular Article 1 (2) thereof, Whereas the export levy on white sugar and raw sugar was fixed by Regulation (EEC) No 375/80 (4), as last amended by Regulation (EEC) No 1 509/80 (5) ; Whereas it follows from applying the rules, criteria and other provisions contained in the Regulation (EEC) No 375/80 to the information at present avail ­ able to the Commission, that the export levy at present in force should be altered as shown in the Annex to this Regulation, HAS ADOPTED THIS REGULATION : Article 1 The export levy on sugar provided for in the first subparagraph of Article 17 ( 1 ) of Regulation (EEC) No 3330/74 is fixed as shown in the Annex to this Regula ­ tion . Article 2 This Regulation shall enter into force on 18 June 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 June 1980 . For the Commission Finn GUNDELACH Vice-President ( «) OJ No L 359, 31 . 12. 1974, p. 1 . (*) OJ No L 170, 27 . 6 . 1978 , p. 1 . (J) OJ No L 75, 28 . 3 . 1972, p. 5 . ( «) OJ No L 40, 16. 2. 1980, p. 41 . (5) OJ No L 149, 17 . 6. 1980, p. 39 . No L 150/6 Official Journal of the European Communities 18 . 6 . 80 ANNEX to the Commission Regulation of 17 June 1980 altering the export levy on white sugar and raw sugar (ECU/100 kg) CCT Amount heading Description of the No\ export levy 17.01 Beet sugar and cane sugar, solid : \ A. White sugar : flavoured or coloured sugar 8.06 ex B. Raw sugar other than candy sugar 13-10 (') ( ¢) This amount applies to raw sugar with a 92 % yield. If the yield of the exported raw sugar is different from 92 % the levy to be applied shall be calculated in conformity with Article 2 of Regulation (EEC) No 825/75.